Citation Nr: 1300296	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-43 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hand disorder. 

2.  Entitlement to service connection for lumbosacral and cervical strain. 

3.  Entitlement to service connection for a bilateral knee disorder. 

4.  Entitlement to service connection for scars on the back of the head.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1966 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

A notice of disagreement must be received within one year of the notice of the action being appealed; otherwise, the decision will become final. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Here, notice of the denial of these claims was mailed to the Veteran on March 20, 2008.  The Veteran's notice of disagreement is dated on March 23, 2009 and was stamped by the RO as being updated on May 26, 2009.  The statement of the case indicates that the NOD was received on March 23, 2009.  The date of receipt is unclear; however the Veterans Claims Court has held that the RO's acceptance of a notice of disagreement as timely created a presumption of timeliness, and the timeliness issue is, in essence, waived by the RO.  See Marsh v. Nicholson, 19 Vet. App. 381   (2005); see also Evans v. Shinseki, No. 08-2133, 2011 (Vet. App. Jan. 28, 2011) (when VA selects only certain issues to decide on appeal, without directly informing the claimant that he is abandoning the remaining issues, VA creates an ambiguity that must be resolved in the claimant's favor).  Thus the Board will proceed with determination on the issues before it.   

The  issue of entitlement to an increased evaluation for post-traumatic stress disorder beyond 30 percent is has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A right hand disorder was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service.

2.  A lumbosacral and cervical strain disorder was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service.

3.  A bilateral knee disorder was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service.

4.  A claimed scars of the back of the head disorder was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for a lumbosacral and cervical spine disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2012).   

3.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2012).   

4.  The criteria for service connection for scars on the back of the head have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 20112); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained the service treatment records, VA treatment records, and private treatment records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.   

A VA examination has not been provided to the Veteran.  However, given the absence of in-service evidence of chronic manifestations of the disorders on appeal, no evidence of the disorders for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.

In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claims.  Therefore, remand for a VA examination is not warranted.  The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In cases of combat Veterans, the testimony of the claimant can be sufficient to establish service connection if the injury alleged is consistent with the circumstances, conditions, and hardships of service.  Service connection may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154. 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Id. at 495. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran claims that service connection is warranted for a right hand disorder, a bilateral knee disorder, scars of the back of the head and a low back and cervical spine disorder.  As to the right hand disorder, he claims that he fell down on it a few times in service.  He states that he did not seek treatment for it.  He states that he hurt his back in service a few times and that he also hurt his knees in service.  He indicates that he hurt his back lifting ammo on trucks and loading trucks.  He also reports that he hurt his knees in boot camp.  The Veteran reports that he hit his head when building a bunker and was hit with an empty casing.  He reports that he was treated at sick hall and required stitches.  


The Evidence

A review of the service treatment records reveals no complaint, diagnosis or treatment for a right hand disorder, a back disorder, an injury to the back of the head or a knee disorder.  At separation in August 1970, there is no showing of any hand, back, scars on the back of the head, or knee disorder.  

After service, private records show that the Veteran was seen beginning in March 2003 for knee pain and X-rays showed arthritis of the knees.  In April 2003 he was seen for complaints of knee pain.  He reported a three year history of knee pain and indicated that he had no injury to the knees and that he had to give up playing basketball.  X-rays of the knees showed degenerative arthritis.  In July 2003, he was seen for back pain.  In August 2003, he was seen for low back pain and he reported injuring his back at work in July 2003 after picking up 50 pound boxes.  By way of history, it was noted that he had undergone right hand surgery.  An MRI showed left L3-4 disc herniation with radiculopathy.  In August 2003, degenerative disc disease and arthritis of the knees was diagnosed.  He underwent a left L2-3,4 laminectomy in October 2003.  

In a September 2004 letter to an attorney, a private examiner reported that the Veteran was first evaluated in response to a request for consultation in August 2003.  It was noted that the Veteran had related having a low back injury at work in July 2003 after picking up 50-pound boxes.  It was noted that he subsequently underwent back surgery.  It was stated that the cause of the Veteran's injury is related to the July 2003 injury. 

In April 2005, the Veteran complained of knee pain for some time, and noted that he had had some sports injuries.  In December 2005, the Veteran complained of a stiff neck and a MRI showed cervical spondylosis.  In November 2006, he underwent a left total knee replacement.  

During June 2008 hospitalization at a VA facility for an unrelated disorder, examination showed mild flexion contractures to the PIP joints of both small fingers and mild exostosis vs. synovial thickening of most PIP finger joints.  There was a well-healed incision of the right volar wrist.  There was a mildly positive Tinel's and Phalen sign at the right wrist.  His scalp was shaven.  It noted that the Veteran had minor residual paresthesias status post right carpal tunnel release in 1986 as well as residual bilateral knee arthralgias status post TKRs in November 2006 and October 2007, low back pain status post lumbar disc surgeries and arthraligias of the neck.  Also when he was examined during VA hospitalization in June 2008, the Veteran's head was shaven and there was no mention of a scar on the scalp.  

VA treatment records dated beginning in 2008 have been reviewed and show that the Veteran has continuing complaints of bilateral knee pain, neck pain and back pain.  There is no mention of any scars on the back of the head.  

Discussion

As noted above, to establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As to the issues of the cervical and lumbar spines, a bilateral knee disorder and a right hand disorder, current diagnoses are of record.  Thus the first component of Hickson has been met.  However, as noted above, there is no indication of any of the disorders in service or not until many years thereafter.  The first documented evidence of low back-related pathology and knee complaints was in 2003, approximately 37 years following service the Veteran's discharge from active duty.  As to the cervical spine, treatment is first noted in December 2005 some 39 years after discharge.  And as to the right hand disorder, in 2003, it was noted that he had prior right hand surgery.  Later in June 2008, VA records show a history of surgery of the right wrist in 1986, some 16 years after discharge, and a current right hand disorder is diagnoses.  

First, presumptive service connection for arthritis of the spine or knees is not supported by the record.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Neither disorder is noted within the first post service year.  With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the Veteran's service treatment records do not reflect that he had back, knee or right hand disorder during service.  The claims file contains no medical evidence linking a current diagnosis for any of these disorders to service.  No medical professional has attributed the post service findings for any of these disorders to service.  Therefore, service connection cannot be warranted on a direct basis.   

Although the Veteran is competent to report on his low back symptoms, his knee symptoms and his right hand symptoms, he is not competent to opine that he currently has any of these disorders due to service.  While a Veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that have "unique and readily identifiable features" that are "capable of lay observation," the Veteran's current disabilities are not considered as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The competent medical evidence in this case does not link the Veteran's back, knees or right hand disabilities to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

To the extent that the Veteran now claims he has these current findings which existed since service, the Board finds such statements are not credible for the reasons described above.  Of note, he made no mention of incurring any back injury, knee injury or right hand injury in service at any time during the medical treatment in the file.  In fact, in April 2003 he was seen for complaints of knee pain and he reported a three year history of knee pain, indicated that he had no injury to the knees and said that he had to give up playing basketball.  In August 2003, he reported injuring his back at work.  In April 2005, the Veteran complained of knee pain for some time, and noted that he had had some sports injuries.  At no time did he report a history of inservice injuries or complaints.  However, he has had work related injuries reported in the file.  Thus, his assertions are accorded little probative value.  There is no competent and credible evidence of a nexus between the Veteran's lumbar spine, cervical spine, bilateral knee or his right hand disorder, (all diagnosed many years after his military service) and service.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a right hand disorder, a lumbosacral and cervical strain and for a bilateral knee disorder are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012). 

Scars to the Back of the Head

The Board finds it questionable based on the above evidence in this case as to whether the Veteran has met the requirements for a current diagnosis of scars to the back of the head since none has been diagnosed.  (Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  

However even assuming that the Veteran has scars on the back of the head, no head injury is shown in service, and there is no reference to any pertinent scarring being related to any incident in service.  In sum, absent evidence relating any such a scar to his military service, service connection for is not warranted.  See Brammer , 3 Vet. App. at 225 (1992); Degmetich, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. at 521 (1996). 

The Board notes that there is no evidence that the Veteran has ever sought treatment for, or been diagnosed with, scars of the back of the head.  He has not been treated for headaches which he indicated during his hearing that he suffered from due to the head injury.  Significantly, no scar of the back of the head has been noted during this appeal.  Based on the foregoing, the Board finds that the preponderance of the evidence is against this claim.  In making this determination, the Board acknowledges that the Veteran is competent to report that he suffered a laceration to the head during service for which he received stitches.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  

Significantly, however, although the Veteran has reported that he has scars on the back of his head as a result of his in-service head injury, the Board finds that his statements are not credible.  Specifically, the Board finds that his contentions regarding scars on the back of the head are outweighed by the contemporaneous medical evidence, which reveals that no scars on the Veteran's scalp were noted on June 2008 evaluation of the skin by the examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In this regard, the Board finds that the Veteran's credibility is diminished by the fact that the statements he has submitted in support of his claim are not supported by the record and the lack of any statements made on examination.  Moreover, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Thus, the preponderance of the evidence is against service connection for scars of the back of the head and service.  Further, any claim that any scarring to the back of the head has existed since service is outweighed by the negative evidence in the file regarding any complaints or medical findings in the file. 


ORDER

Service connection for a right hand disorder is denied. 

Service connection for lumbosacral and cervical strain is denied. 

Service connection for a bilateral knee disorder is denied.   

Service connection for scars to the back of the head is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


